Citation Nr: 0715611	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  00-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for medical expenses during 1998 
in the claimed amount of $26, 215.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the widow of a deceased World War II veteran 
who served on active duty from November 1944 to August 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
from a determination (via a September 1999 statement of the 
case (SOC)) by the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA), denying 
reimbursement of medical expenses incurred by the appellant.  
In July 2000 the case came before the Board, and a Veterans 
Law Judge (VLJ) determined that the Board had jurisdiction 
over the appellant's claim for reimbursement and remanded the 
claim for further development.  (That VLJ is no longer with 
the Board, and the case has been reassigned to the 
undersigned.)  After the Remand, the RO, in May 2001, 
apparently tried to transfer jurisdiction to the Portland VA 
Medical Center (VAMC) as the VAMC is normally the appropriate 
agency for adjudicating a claim for reimbursement of medical 
expenses.  In March 2007, after discovering that no action 
had been taken on the claim, the RO issued a supplemental SOC 
readjudicating the matter.     


FINDINGS OF FACT

1.  The veteran did not have a service connected disability, 
and it is not shown that the medical expenses for which the 
appellant claims reimbursement were pre-authorized.  

2.  There is no legal authority for VA reimbursement of 
unreimbursed medical expenses of a veteran's spouse.




CONCLUSION OF LAW

Reimbursement of the claimed medical expenses is not 
warranted.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 17.52, 17.120 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).   

II.  Factual Background

The veteran's death certificate shows that he died on October 
[redacted], 1998.  

A December 29, 1998 expense report filed by the appellant 
showed the medical expenses the appellant and the veteran had 
incurred in 1998.  

In a February 1999 letter to her Congresswoman, the appellant 
indicated that her husband had always received reimbursement 
for his medical expenses but that VA would not pay any 
portion of his expenses for his last year of life.  

The July 2000 Board Remand instructed the RO to request that 
appellant submit evidence to establish exactly which, if any, 
of her claimed 1998 medical expenses were actually 
unreimbursed medical expenses (not housekeeping or other non-
medical expenses) incurred only for the veteran's medical 
treatment in a medical emergency and paid for from the 
appellant's or the veteran's personal funds.  

In October and November 2000 correspondence the appellant 
submitted numerous copies of medical bills and other 
documentation but did not specifically indicate which medical 
expenses were unreimbursed.   

III.  Analysis

The appellant essentially alleges entitlement to 
reimbursement of the veteran's medical expenses incurred at 
private treatment facilities in 1998.  She also apparently 
seeks reimbursement of her own medical expenses.  In regard 
to this latter claim, there is no provision in the law 
authorizing the appellant, a non-veteran, reimbursement for 
her private medical expenses.  Consequently, there is no 
basis for the Board to provide reimbursement for such 
expenses.  

Regarding the claim for reimbursement of the veteran's 1998 
expenses, the Board notes that pursuant to the Board's July 
2000 Remand instructions, the RO sent the appellant an 
October 2000 letter asking her to specifically identify the 
unreimbursed medical expenses from 1998 that were incurred 
for treatment of the veteran in a medical emergency.  The 
appellant submitted a number of letters with attached 
documentation in response.  While these submissions did not 
specifically identify which expenses or portion of expenses 
were unreimbursed, the Board finds that the appellant made a 
good faith effort to comply with the RO's instruction.  
Consequently, the Board will proceed to decide this claim in 
the most expeditious way possible; by determining whether any 
of the veteran's private medical expenses incurred in 1998 
were eligible for reimbursement by VA.   

In considering whether a veteran is entitled to reimbursement 
of private medical expenses, there are various theories of 
entitlement to be addressed: (1) Whether the services for 
which payment is sought were authorized by VA, see 38 
U.S.C.A. 
§ 1703(a); (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized under 38 
U.S.C.A. § 1728(a) or (3) whether the claimant is entitled to 
payment or reimbursement for services not previously 
authorized under 38 U.S.C.A. § 1725.  See also, Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  The Board will consider each 
of these theories of entitlement in turn as they apply to the 
instant case.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Preauthorization under 38 U.S.C.A. § 1703(a)

When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care of services required, VA may 
contract with non-VA facilities for care in certain cases.  
When demand is only for infrequent use, individual 
authorizations may be used.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52.  In the instant case the record contains no evidence 
that VA contracted with or otherwise pre-authorized any of 
the private medical care for the veteran (as listed on the 
1998 expense report and appellant's subsequent 
correspondence) for which the appellant now seeks 
reimbursement.  In the absence of such evidence there is no 
basis for the Board to award reimbursement on the basis that 
it was contracted for or preauthorized.   


Entitlement to Reimbursement under 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120.   All three of these statutory requirements 
must be met before payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

The veteran does not have a service connected disability.  As 
all of the above-listed requirements must be met to establish 
entitlement to reimbursement under § 1728, and as a service 
connected disability is a critical element of the second 
listed requirement, the veteran was not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  Consequently, 
entitlement to reimbursement for the claimed private medical 
expenses under 38 U.S.C.A. § 1728 must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to reimbursement under 38 U.S.C.A. § 1725

Veterans who receive emergency treatment at a private 
facility for non-service connected conditions can also be 
eligible for reimbursement under 38 U.S.C.A. § 1725.  
However, regulations implementing this provision did not 
become effective until May 29, 2000.  (See 38 C.F.R. 
§ 17.1000-17.1002 and 66 FR 36470).  Consequently, 1998 
medical expenses could not qualify for reimbursement under 
38 U.S.C.A. § 1725. 
It appears from the record that the appellant is under the 
impression that the veteran received actual reimbursement 
from VA for his private medical expenses in the past.  (A 
September 1999 SOC referred to past reimbursement.)  However, 
the record does not show that the veteran received any actual 
past reimbursement for his private medical expenses.  
Notably, VA regulations do not authorize payment by VA of a 
veteran's private medical expenses on the basis that he is a 
disability pension recipient.  Rather, they authorize that 
annual private medical expenses in excess of 5 percent of the 
maximum annual pension rate for the calendar year may be 
excluded from the veteran's countable income for purposes of 
calculating his monthly disability pension payment.  See 38 
C.F.R. § 3.272(g)(1)(iii).  Consequently, it appears that 
over the years the veteran faithfully reported his medical 
expenses to VA so that an allowed portion could be deducted 
from his countable annual income for VA pension purposes.  VA 
would then recalculate the amount of the pension payment to 
which the veteran was entitled.  

The Board recognizes the tremendous financial placed on the 
appellant by virtue of the unreimbursed private medical 
expenses she incurred ensuring the best possible care for the 
veteran prior to his death.  Unfortunately, as explained 
above, there is no basis under the law for VA to provide 
reimbursement for such expenses.  The preponderance of the 
evidence is against this claim; accordingly, it must be 
denied.      


ORDER

Reimbursement for medical expenses during 1998 in the claimed 
amount of 
$26, 215 is denied.     


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


